DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
2.	Applicant’s amendments submitted on 3/26/21 have been received. Claims 1, 5-7, 10, 12-13, 16, 17, 21, 29, 30, and 35 have been amended. Claim 8 has been cancelled.
Election/Restrictions
3.	Claims 1-7, 9-14, 16-17, 23-31, 34, and 35 are allowable. Claims 15, 18-22, and 32-33 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species A directed to each composite particle, species B directed to the active material and species C directed to method of forming, as set forth in the Office action mailed on 9/28/20, is hereby withdrawn and claims 15, 18-22, and 32-33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
4.	The objections to claims 12 and 16 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 112
5.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 5-7, 10, 13-14, 16-17, and 35 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
6.	The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al. (KR20090109225(A)) as cited in IDS dated 2/28/20 on claim(s) 1, 4, 12, 13, 17, 24-29 and 35 is/are withdrawn because the Applicant amended the claims.
7.	The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al. (KR20090109225(A)) as cited in IDS dated 2/28/20 as evidenced by Berdichevsky et al. (US 2011/0111296) on claim(s) 2 and 3 is/are withdrawn because the Applicant amended the claims.
8.	The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al. (KR20090109225(A)) as cited in IDS dated 2/28/20 as evidenced by Kawakami et al. (US 2009/0162750) on claim(s) 11 is/are withdrawn because the Applicant amended the claims.
9.	The rejection under pre-AIA  35 U.S.C. 102(e) as being anticipated by Park et al. (US 2013/0130115) on claims 1, 4, 5, 9, 12, 24-29, and 34 is withdrawn because the Applicant amended the claims.
10.	The rejection under pre-AIA  35 U.S.C. 102(e) as being anticipated by Park et al. (US 2013/0130115) as evidenced by Berdichevsky et al. (US 2011/0111296) on claims 2 and 3 is withdrawn because the Applicant amended the claims.

Claim Rejections - 35 USC § 103
12.	The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (KR20090109225(A)) as cite in IDS dated 2/28/20 on claims 5, 10, 16, and 23 is/are withdrawn because the Applicant amended the claims.
13.	The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (US 2013/0130115) on claims 6, 10, and 23 is/are withdrawn because the Applicant amended the claims.
Double Patenting
14.	The rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13, 14, 19, 20, and 21 of U.S. Patent No. 10,374,221 on claims 1, 13, 14, 23, 25, 29, 34, and 35 is withdrawn because Applicant’s remarks filed in the response of 3/26/21 have been fully considered and are persuasive.
Allowable Subject Matter
15.	Claims 1-7 and 9-35 are allowed.
16.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into the independent claims, thus rendering it also allowable. The reasons for allowance are substantially the same as provided in the Office Action mailed 12/28/20 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724